EXHIBIT 10.1

LOGO [g72114ex10_1.jpg]

Corporate Office

Employee Bonus Program

2008

 

1

March 19, 2008

Corporate Office Employee



--------------------------------------------------------------------------------

SBARRO

Corporate Office Employee Bonus Plan

Purpose – The purpose of this Bonus Plan (the “Plan”) is to allow all eligible
Sbarro corporate office employees to share in the EBITDA improvements achieved
in 2008 which are in excess of our actual 2007 EBITDA results. EBITDA is an
accounting term which stands for “Earnings Before Interest, Taxes, Depreciation
and Amortization”. Mid Ocean Management fees are not included in the calculation
of EBITDA. This Bonus Plan covers the period December 31, 2007 – December 28,
2008 (52 weeks).

Eligibility— Eligibility for participation in the Plan shall be limited to
corporate office employees, including Corporate Officers, Directors, Department
Managers, Other Salaried Employees and Hourly-Paid Employees and such other
persons that the company shall incorporate into the plan. The effective date of
this Plan is December 31, 2007. All corporate office employees employed or hired
after December 31, 2007 become participants in the Plan on a pro-rata basis
computed on the number of weeks worked during the plan year. Participation in
the Plan ends December 28, 2008, unless extended by the Company. Participation
also ends if the Plan is terminated for any reason or if the participant’s
employment is terminated for any reason prior to payment.

How The Plan Works –

 

  •  

The Business Plan EBITDA objective has been set by executive management pursuant
to this plan.

  •  

The Business Plan EBITDA objective has been made known to all plan participants
pursuant to this plan.

  •  

Each Bonus Plan participant has been told their personal targeted bonus dollars
and the related percentage of salary bracket pursuant to this plan.

How Do I Earn a Bonus?

 

  •  

During the year 2008, all plan participants will work toward meeting or
exceeding Business Plan EBITDA.

  •  

Each participant shall receive a bonus based upon exceeding the 2007 EBITDA. You
will reach 100% of your targeted bonus if the Company meets its 2008 business
plan EBITDA. You can achieve more than your targeted bonus if the Company
exceeds its 2008 business plan EBITDA.

  •  

Your personal targeted bonus is determined by taking your base salary and
multiplying by your targeted bonus percentage as set forth for your job
description or title on Exhibit A.

 

2

March 19, 2008

Corporate Office Employee



--------------------------------------------------------------------------------

How Do I Calculate My Bonus?

Should EBITDA fall any where between 2007 EBITDA of $58,000,000 and the budgeted
2008 EBITDA of $63,000,000 then you will receive the percentage of your targeted
bonus.

For Example

 

     EBITDA
Achieved   

Personal Targeted Bonus Dollars

2007 EBITDA

   $ 58,000,000   

None

   $ 59,000,000   

20% of Personal Targeted Bonus Dollars

   $ 60,000,000   

40% of Personal Targeted Bonus Dollars

   $ 61,000,000   

60% of Personal Targeted Bonus Dollars

   $ 62,000,000   

80% of Personal Targeted Bonus Dollars

2008 Target

   $ 63,000,000   

100% of Personal Targeted Bonus Dollars

EBITDA

   $ 64,000,000   

Targeted bonus dollars plus 20%

   $ 65,000,000   

Targeted bonus dollars plus 40%

   $ 66,000,000   

Targeted bonus dollars plus 60%

   $ 67,000,000   

Targeted bonus dollars plus 80%

   $ 68,000,000   

Targeted bonus dollars plus 100%

We have used million dollar increments in the above example. Should the actual
EBITDA fall between the million dollar increments the percentage of your
personal targeted bonus dollars would fall between the two calculations.

When Will The Bonus Be Paid?

Bonuses will be paid (15) days after the certified year-end statements of
company performance are official, but no later than April 30, 2008. You must be
an active employee at the time of the bonus plan payout to remain eligible for a
bonus.

Conclusion

This is a great opportunity for all of us to work together to share in improved
EBITDA performance. We anticipate an exciting and productive 2008 for our
guests, employees, vendors and shareholders.

New Hires – If an individual becomes a new participant during the plan year, the
bonus award will be pro-rated based on the number of completed weeks of
participation.

 

3

March 19, 2008

Corporate Office Employee



--------------------------------------------------------------------------------

Leaves of Absence – Employees on an approved leave of absence during the bonus
period will receive a pro-rated portion of the bonus that constitutes the time
that the employee has been physically at work.

Death and Disability – In the event of involuntary termination of employment for
reasons of death or continuing inability to perform job duties due to a medical
condition (despite reasonable accommodation) any unpaid, earned incentive awards
applicable to the bonus period shall be paid on pro-rata basis as soon as
possible after the death or disability. In the event of the death of a
participant in the Plan, any bonus award shall be paid to the estate or
designated beneficiary.

Other Plan Provisions – Promotions and other intra and inter-company movement of
employees shall be administered as specified by accepted company compensation
administration practices. Where there is conflict between this Plan and other
practices previously set forth, the Company, in its sole and absolute
discretion, shall make a determination of Plan eligibility.

Company Standards and Legal Regulations – Awards distributed under this Plan are
based on the understanding and condition that each participant will act, and
will conduct the company’s business, in accordance with proper business
practices, policies and procedures, in strict compliance with all applicable
laws and company policies, and according to the highest ethical standards. The
Company, in its sole discretion, retains the right to modify, suspend,
discontinue and deny bonus awards to participants who fail to comply with
established company policies and business ethics, or who fail to comply with
applicable federal, state and local laws.

Amendment or Termination of the Plan – The Company may terminate, amend,
discontinue or modify this Plan at any time without prior notice to
participants. The Bonus Plan may be discontinued or changed by the Company at
any time for any reason or no reason, and should not be regarded as a condition
or agreement of employment. Nothing in this Plan alters the at will status of
employment, pursuant to which the company or a Plan participant can terminate
their employment relationship without cause, notice or liability.

Financial Statements and Books and Records Conclusive – All determinations under
this Plan shall be made in accordance with the Company’s internal methods of
accounting and shall be based upon the financial statements prepared by, as
applicable, the Company’s finance department. For this purpose, the Company’s
books and records will be conclusive.

 

4

March 19, 2008

Corporate Office Employee



--------------------------------------------------------------------------------

Exhibit A 2008 Targets

 

Category

   Bonus % of Salary

Corporate Officer

   50%

Senior Vice President Operations

   40%

Vice Presidents

   30%

Directors

   25%

Senior Manager

   20%

Department Manager

   15%

Other Salaried Employees

   10%

Non-Exempt Supervisors

   10%

Executive Administration

   10%

Hourly-Paid Employees

   5%

 

5

March 19, 2008

Corporate Office Employee